Citation Nr: 0906402	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1984 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 administrative 
decision letter by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Employment Division in Memphis, 
Tennessee, which denied entitlement to the benefit currently 
sought on appeal.


FINDINGS OF FACT

1. In December 2005, the Veteran earned an Associate of 
Applied Science in Information Technology-Communications.  

2.  During her active duty naval service, the Veteran had 
more than four years of experience in the information 
technology (IT) field with assignments to include network 
security vulnerability technician and system administrator.

3.  The Veteran's educational background and work experience 
have adequately prepared her for entry into employment in a 
suitable occupational objective.  The record does not 
establish that additional training is required to achieve 
entry-level employability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to additional 
vocational training under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 
(West 2002); 38 C.F.R. §§ 21.1, 21.70, 21.72 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of Chapter 31, Title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.1(a), 21.70 (2008).  
Essentially, basic entitlement to Chapter 31 benefits exists 
when a veteran has a service-connected disability that is 
rated at least 20 percent disabling and the veteran is found 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40 
(2008).

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved.  38 
C.F.R. §§ 21.1(b)(3), 21.80 (2008).  The plan will be jointly 
developed by VA staff and the veteran.  The terms and 
conditions of the plan must be approved and agreed to by the 
counseling psychologist, the vocational rehabilitation 
specialist, and the veteran.  38 C.F.R. § 21.92 (2008).

Here, the August 2005 vocational rehabilitation plan agreed 
to and signed by the Veteran indicates that assistance will 
be provided with a goal of attaining an AAS or Associate of 
Applied Science degree in Information Technology with a 
concentration in communications.  See VA Form 28-1905, August 
2005.  

Rehabilitation programs are intended to allow a veteran to 
reach the point of entry-level employability in a designated 
field.  See 38 C.F.R. § 21.72 (2008).  Where a particular 
degree, diploma, or certificate is generally necessary for 
entry into the occupation, the veteran shall be trained to 
that level.  38 C.F.R. § 21.72(a)(2) (2008).  

In the present case, the Veteran asserts that an associate's 
degree is not sufficient to "find a good job." Veteran's 
statement, August 2006.  Instead, she contends that a 
master's or bachelor's degree is typically the minimum 
educational level required for employment in the IT field.  
Id.  In support of this contention, the Veteran submits a 
letter from a project manager for an IT provider with whom 
she sought employment.  

The project manager reviewed the Veteran's resume and found 
that her military service was a tremendous asset for future 
employment, but identified other areas where she could make 
modifications to become more competitive in her chosen field.  
These recommendations included organizational changes to her 
resume, additional commercial certification to obtain, and 
completion of a bachelor's degree program.  Correspondence 
from CACI, May 2007.  

While the Board acknowledges that further education or an 
advanced degree would be likely to increase one's 
competitiveness for a given job, or potentially result in a 
more desirable position, funding for educational training 
through VA vocational rehabilitation programs is intended 
only to the point that entry-level employment may be 
achieved.  38 C.F.R. § 21.72(a)(2) (2008).  

The record contains job announcements forwarded to the 
Veteran from her VA employment counselor for 
IT/telecommunications positions that show a minimum 
educational requirement of a high school education or 
equivalent with two or more years of experience or technical 
training.  See E-mail correspondence from DW, October 2006.  
There are other job announcements of record which appear to 
have been submitted by the Veteran.  The announcements for 
these "senior" or "experienced" level positions reflect 
that a successful applicant is expected to possess either a 
four-year degree or equivalent job experience that may be 
substituted for the educational requirement.  See 
Announcements printed from internet, January 2006.  

Therefore, based upon the foregoing, the Board finds that 
further educational training is not necessary for entry into 
employment.  The Veteran's current educational background and 
military job experience are sufficient for employability at 
entry-level positions in the chosen occupational field.  As 
such, funding for additional vocational rehabilitation 
training is not warranted under the applicable laws and 
implementing regulations.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  


ORDER

Additional vocational training under Chapter 31, Title 38, 
United States Code, is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


